Broyles, C. J.
The defendant was convicted of simple larceny (hog stealing). He was charged in the indictment with stealing eleven hogs. There were some discrepancies between the allegations of the indictment and the proof as to the description of most of the hogs; but as to one of the hogs the description in the indictment and in the evidence was identical. It follows that there was no fatal variance between the allegations of the indictment and the proof, since the defendant would be guilty of the offense charged if he stole only the hog which was properly described; and the evidence authorized a finding that he was guilty of stealing that particular hog. See Finley v. State, 26 Ga. App. 9 (105 S. E. 497); Holmes v. State, 20 Ga. App. 181 (92 S. E. 963).
The court did not commit reversible error in charging that where stolen property is found in the recent possession of a person, and he fails to make a satisfactory explanation of his possession, a presumption of his guilt is raised. It would have been reversible error (unless the verdict had been demanded by the evidence), if the judge had charged that the presumption was one of law. And while the charge as given “is on the borderland of being erroneous” (Morris v. State, 47 Ga. App. 793, 171 S. E. 155), it does not require a reversal of the judgment in this ease.
*331The court, having properly charged on the defendant’s statement, on reasonable doubt, on the presumption of innocence, and on the weight to be given to circumstantial evidence, did not err in failing to charge specifically on a defense raised solely by the defendant’s statement to the jury, no request for such a charge having been made.
The verdict was amply authorized by the evidence; and the refusal to grant a new trial was not error.

Judgment affirmed.

Guerry, J., concurs. MacIntyre, J., concurs specially.